        Case 2:20-cv-06055-GJP Document 21 Filed 02/23/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SCHWARTZ LAW FIRM, LLC,

                     Plaintiff,
                                                       CIVIL ACTION
         v.                                            NO. 20-06055

SELECTIVE INSURANCE COMPANY
OF SOUTH CAROLINA,

                     Defendant.


                                      ORDER

      AND NOW, this 23rd day of February 2021, upon consideration of Plaintiff’s

Motion to Remand, (ECF No. 11), Defendant’s Response, (ECF No. 17), and Plaintiff’s

Reply, (ECF No. 18), it is ORDERED that the Motion is GRANTED.




                                                    BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                    ___________________________
                                                    GERALD J. PAPPERT,




                                          1
